DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 13, 17, 21, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somogyi (US 7446662).
Regarding claim 1, A security tag, comprising: a memory (“Thus, once the signal strength data (or environmental data such as temperature, pressure, vibration, etc.) is computed, the signal strength (or other) data and the reader ID data can be stored on the tag IC 104 in a memory 202” Somogyi: column 3, line 65 – column 4, line 2); 
a magnetic field sensing device configured to: receive a magnetic signal from a magnetic signal transmitter; and determine a strength of the magnetic signal at the security tag (“The tag IC 104 includes the transceiver 108 that interfaces the antenna 102 (of FIG. 1) to the processor 106. The transceiver 108 also interfaces to a signal detection and strength processing block 200 that facilitates signal strength processing onboard the tag IC 104 in accordance with the invention” Somogyi column 3, lines 52-57 & “At about a substantially similar time as the RFID component 404 is activated through the magnetic field of an antenna of the RFID detection component 402, the RFID measures its field strength by measuring the voltage received from the RF field from the RFID detection component 402. The RFID component 404 adds the voltage value to the end of the tag data as extra data that it will send to the RFID detection component 402” Somogyi: column 5, lines 15-22); 
and a radio frequency identification (RFID) device configured to: receive a RFID interrogatory signal from a RFID scanner; transmit a RFID response signal, to the RFID scanner, indicating the strength of the magnetic signal (“At about a substantially similar time as the RFID component 404 is activated through the magnetic field of an antenna of the RFID detection component 402, the RFID measures its field strength by measuring the voltage received from the RF field from the RFID detection component 402. The RFID component 404 adds the voltage value to the end of the tag data as extra data that it will send to the RFID detection component 402” Somogyi: column 5, lines 15-22).

Regarding claim 2, The security tag of claim 1, wherein the memory is configured to store a value associated with the strength of the magnetic signal (“At about a substantially similar time as the RFID component 404 is activated through the magnetic field of an antenna of the RFID detection component 402, the RFID measures its field strength by measuring the voltage received from the RF field from the RFID detection component 402. The RFID component 404 adds the voltage value to the end of the tag data as extra data that it will send to the RFID detection component 402” Somogyi: column 5, lines 15-22).

Regarding claim 5, The security tag of claim 1, wherein the magnetic signal is an electro-magnetic signal or an acousto-magnetic signal (“When the RFID component 504 passes through the electromagnetic field of the RFID WJW component 502, an antenna (not shown) associated with the RFID component 504 receives the RFID R/W component 502 activation signal” Somogyi: column 6, lines 11-14).

Regarding claim 13, the claim is interpreted and rejected as claim 1 stated above.
The claimed “determining whether the RFID tag is within a threshold distance based on the response magnetic signal; and performing a RFID logic or operation in response to determining that the RFID tag is within the threshold distance” in its broadest reasonable interpretation is merely the RFID reader receiving a signal or not. The threshold distance is the maximum range at which the reader will read the tag. If a tag is read, then the operation is undertaken, if not then no operation is undertaken.

Regarding claim 17, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 21, the claim is interpreted and rejected as claim 13 stated above.

Regarding claim 25, the claim is interpreted and rejected as claim 5 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somogyi in view of Official Notice.
Regarding claim 6, and wherein transmitting the RFID response signal comprises transmitting a value associated with the distance to the RFID scanner (“When the RFID component 504 passes through the electromagnetic field of the RFID WJW component 502, an antenna (not shown) associated with the RFID component 504 receives the RFID R/W component 502 activation signal” Somogyi: column 6, lines 11-14).
The security tag of claim 1, wherein the magnetic device is further configured to: determine a distance between the security tag and the magnetic signal transmitter based on the strength of the magnetic signal is not specifically disclosed by Somogyi. Examiner takes Official Notice that the use of signal strength to determine a distance between transmitter and receiver would have been well known to one of ordinary skill in the art at the time of invention. Modifying Somogyi to use the received signal strength to determine a distance would increase the information available to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Somogyi according to Official Notice.

Regarding claim 7, the claim is interpreted and rejected as claims 1 and 6 stated above.

Regarding claim 11, the claim is interpreted and rejected as claim 5 stated above.

Regarding claim 12, the claim is interpreted and rejected as claim 13 stated above.

Allowable Subject Matter
Claims 3, 4, 8, 9, 10, 14, 15, 16, 18, 19, 20, 22, 23, 24, 26, 27, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689